Case: 19-11106   Date Filed: 10/01/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11106
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:13-cr-00207-SCB-TGW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

FREDDIE WILSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 1, 2019)

Before TJOFLAT, WILLIAM PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 19-11106    Date Filed: 10/01/2019   Page: 2 of 3


                                         I.

      Freddie Wilson is a federal prisoner. Pursuant to 18 U.S.C. § 3582(c)(2), he

moved to reduce his sentence based on Amendment 780 to the Sentencing

Guidelines. The District Court denied his motion because Amendment 780 applies

when the government files a substantial assistance motion under U.S.S.G. § 5K1.1

on the defendant’s behalf, and the government made no such motion in this case.

Accordingly, the District Court found that Amendment 780 did not apply to

Wilson. We agree and, therefore, affirm.

                                        II.

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. Lawson, 686 F.3d 1317,

1319 (11th Cir. 2012).

      Under 18 U.S.C. § 3582, a district court may reduce a defendant’s term of

imprisonment when his sentence was based on a sentencing range that has

subsequently been lowered by the Sentencing Commission. However, any

reduction in sentence must be consistent with the Sentencing Commission’s policy

statements. § 3582(c)(2). A reduction of a term of imprisonment is not consistent

with the Sentencing Guidelines policy statement if none of the amendments is

applicable to the defendant—i.e., the amendment does not affect his sentence.

U.S.S.G. § 1B1.10(a)(2)(A).


                                         2
              Case: 19-11106     Date Filed: 10/01/2019   Page: 3 of 3


      Effective November 2014, Amendment 780 to the Sentencing Guidelines

added language to § 1B1.10(c), providing that:

      If the case involves a statutorily required minimum sentence and the
      court had the authority to impose a sentence below the statutorily
      required minimum sentence pursuant to a government motion to
      reflect the defendant’s substantial assistance to authorities, then for
      purposes of this policy statement the amended guideline range shall be
      determined without regard to the operation of § 5G1.1 . . . .

U.S.S.G. § 1B1.10(c) (emphasis added).

      Here, the District Court correctly concluded that Amendment 780 does not

apply in Wilson’s case because the government never moved for a reduction to his

sentence based on substantial assistance to authorities. See id. § 1B1.10(a)(2), (c).

Accordingly, we affirm.

      AFFIRMED.




                                          3